DETAILED ACTION

Response to Amendment
Examiner acknowledged that claims 1 and 12 are independent claims. Examiner also acknowledged Applicant's amendments filed on 05/21/2021 are persuasive. Therefore, all claim rejections stated in the most recent Office Action mailed 02/22/2021 are withdrawn.

Allowable Subject Matter
	Claims 1-5, 7-8, 10-13, and 15-21 is allowable.

	The following is a statement of reasons for the indication of allowable subject matter:

Instant claim 1 includes a first group of a plurality of first conductive pads on an upper surface of package substrate and electrically connected to the control device through first bonding wires, the plurality of first conductive pads spaced apart from each other in a second direction different from the first direction; and a second group of a plurality of second conductive pads on the upper surface of package substrate and electrically connected to the control device through second bonding wires, the second group of the plurality of second conductive pads spaced apart from each other in the second direction, wherein, when viewed in plan, the control device is provided between the first group of Page 2 of 22Application Serial No. 16/109,758Customer No. 74,712 Response of January 25, 2020Attorney Docket No. SAM-56152the plurality of first conductive pads and the second group of the plurality of second conductive pads, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 2-5, 7-8, 10-11, and 21 are allowable based on their dependency on claim 1. 



Claims 13 and 15-20 are allowable based on their dependency on claim 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861